Citation Nr: 0502366	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-17 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

A hearing was held on November 10, 2004, by means of video 
conferencing equipment with the appellant in Chicago, 
Illinois, before Kathleen K. Gallagher, an Acting Veterans 
Law Judge sitting in Washington, DC, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(2) (West 2002) and who is rendering the 
determination in this case.  A transcript of the veteran's 
testimony is in the file.

In November 2004 the veteran submitted additional evidence 
along with a waiver of RO review of that evidence.


FINDING OF FACT

The veteran's diabetes mellitus currently requires daily 
insulin injections and a restricted diet, without restriction 
of activities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating his claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
The Court in Pelegrini also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the initial rating 
assigned for the newly service-connected diabetes mellitus.  
Accordingly, the issue on appeal represents a "downstream" 
issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), 
a precedent opinion of VA's General Counsel that is binding 
on the Board (see 38 U.S.C.A. 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2003)).  The opinion states that if, in response to 
notice of its decision on a claim for which VA has already 
given the 38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  With regard to the instant case, the Board 
finds that adequate 38 U.S.C. § 5103(a) notice was provided 
as to the original claim for service connection for diabetes 
mellitus, and as such, the issue currently on appeal falls 
within the exception for the applicability of 38 U.S.C.A. 
§ 5103(a).  

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran's VA medical 
records have been obtained and the veteran has been provided 
a VA examination.  The veteran has submitted private medical 
records as well as a statement from his supervisor.  The 
Board notes that the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue on appeal.  The veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings, except as reported below.  

II.  Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

III.  History and Analysis

This appeal stems from a rating decision in December 2001 
which originally granted service connection for diabetes 
mellitus.  Therefore, separate initial ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The December 2001 rating action 
assigned the veteran a 20 percent rating from December 11, 
2000.

On VA examination in October 2001, the veteran reported that 
he was on a 1500 calorie diabetic diet.  The veteran stated 
that he exercised every day except Thursday.  The veteran 
reported that he went to the VA outpatient clinic every three 
months, every six months for his feet, every six months for 
his heart, and once a year for an eye examination.  He 
reported that his eyes were good, and that he had no numbness 
of the feet or fingers, though sometimes his feet felt cold.  
Examination revealed the veteran to have good pulses and 
sensory response, without any joint swelling.  He had full 
range of motions of all the joints.  His endocrine was within 
normal limits.  The impression was diabetes mellitus Type II, 
insulin dependent.  Blood sugar was noted to range from 70 to 
200.  

A letter from the veteran's supervisor, dated in August 2004, 
states that the veteran had been a Motor Vehicle Operator.  
Part of his duties included transporting patients.  The 
supervisor noted that due to the veteran's insulin dependent 
diabetes, the veteran was disqualified from driving patients.

VA outpatient records show treatment for diabetes mellitus.  
These records show that the veteran was on insulin and a 
restricted diet, but did not show that his activities were 
regulated.

On examination in March 2004, the veteran stated that he 
worked full-time and because of that he was unable to 
exercise every day.  Examination revealed that the veteran's 
pulses were 1 to 2+ bilaterally from the femoral to dorsalis 
pedis artery, with no bruits.  Examination of the extremities 
revealed no edema, cyanosis, or clubbing.  The veteran was 
noted to have uncontrolled diabetes.  

The veteran was again examined in August 2004.  It was noted 
that the veteran's Type II diabetes was uncontrolled and that 
the veteran had diabetic cardiovascular complications.  The 
veteran reported that he had hypoglycemic reactions before 
lunch only on days with increased physical activity, or when 
he took a late lunch.  Otherwise his blood sugars were high 
most of the time.  The examiner stated that it was safe for 
the veteran to work, if he did not work as a van driver.

The veteran testified before the Board in November 2004 that 
he had to use more insulin than he did back in 2000.  The 
veteran also stated that he could no longer work outside 
doing ground maintenance due to his diabetes mellitus.  He 
reported that at his job he could no longer drive patients 
because his diabetes disqualified him from doing that kind of 
job.  He stated that the manager thought that he might pass 
out while transporting patients due to his diabetes mellitus.

The veteran's diabetes mellitus is rated according to the 
provisions provided in 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913.  Under DC 7913, a 20 percent rating requires 
insulin and a restricted diet, or oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted when the 
disease requires the taking of insulin, a restricted diet, 
and regulation of activities.  A 60 percent rating requires 
the taking of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total schedular (100 percent) rating for 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Code 7913.

In order for a higher 40 percent rating to be warranted, the 
evidence would have to establish that the veteran's diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities.  Although the record reflects that the veteran is 
required to take daily insulin injections and that he is on a 
restricted diet, the record does not show that his activities 
are restricted.  The Board recognizes that the veteran has 
been barred from driving patients at his job due to his 
diabetes mellitus.  However, this was done as a safety 
precaution for the patients.  The record does not indicate 
that any medical provider has stated that the veteran should 
not drive.  None of the VA outpatient records or examination 
reports have indicated that the veteran's own personal 
activities are restricted due to diabetes mellitus.  
Throughout the medical evidence the veteran has been 
encouraged to exercise more regularly.  Since there is no 
medical evidence that the veteran's activities are 
restricted, a higher initial rating of 40 percent rating is 
not deemed warranted under DC 7913.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The record does not indicate 
that the veteran has ever been hospitalized for diabetes 
mellitus.  While the veteran claims that his diabetes 
mellitus has restricted his type of employment, the record 
indicates that the veteran is able to work full time in his 
current position.  The evidence in this case fails to show 
that the veteran's diabetes mellitus causes marked 
interference with his employment, or requires frequent 
periods of hospitalization rendering impractical the use of 
the regular schedular standards.  Id.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


